         Case 4:18-cv-07229-YGR Document 79 Filed 07/22/20 Page 1 of 6




                                          July 22, 2020

VIA ELECTRONIC FILING

Honorable Yvonne Gonzalez Rogers
U.S. District Court, Northern District of California
Oakland Courthouse
Courtroom 1 – 4th Floor
1301 Clay Street
Oakland, CA 94612

Re:            Joint Discovery Statement
               Finjan, Inc. v. Qualys Inc., Case No. 4:18-cv-07229-YGR

Dear Judge Gonzalez Rogers:

       Pursuant to your Standing Order in Civil Cases, the parties submit the following joint
statement regarding Plaintiff Finjan, Inc.’s (“Finjan”) motion to compel Defendant Qualys Inc.
(“Qualys”) to provide worldwide damages discovery and supplement various interrogatory
responses. The parties attest that they met and conferred on these issues by video teleconference
on March 18, 2020, and further conferred by telephone and email on multiple occasions to
attempt to narrow and resolve these disputes.1

                                      Respectfully submitted,

                                      /s/ Kristopher Kastens
                                      Kristopher Kastens (State Bar No. 254797)
                                      KRAMER LEVIN NAFTALIS & FRANKEL LLP

                                      Attorneys for Plaintiff
                                      Finjan, Inc.


                                      /s/ Talin Gordnia
                                      Talin Gordnia (State Bar No. 274213)
                                      WILSON SONSINI GOODRICH & ROSATI

                                      Attorneys for Defendant
                                      Qualys Inc.




1
 Due to the circumstances surrounding the COVID-19 pandemic, the parties met and conferred
by video conference in order to satisfy the in person meet and confer requirement for discovery
dispute resolution under the Court’s Standing Order.
         Case 4:18-cv-07229-YGR Document 79 Filed 07/22/20 Page 2 of 6




                                           Finjan’s Position
            I.   Discovery of Qualys’ Foreign Sales Data and Revenue
         Finjan seeks discovery into worldwide sales of U.S. made accused products, which
Qualys refuses to provide. Ex. 1, (Finjan Requests for Production Nos. 23, 24, 30), Ex. 2,
(Qualys’ Response and Objections to Request for Production Nos. 23, 24, 30); Ex. 3, (Qualys’
Response and Objections to Interrogatory Nos. 3, 6); Ex. 4, (improperly limiting damages-related
30(b)(6) testimony to U.S. financials). Worldwide sales are discoverable on multiple grounds
and Finjan is entitled to an accurate accounting of infringing sales and revenues.
         FRCP 26(b)(1) provides, among things, that parties may obtain non-privileged discovery
that is “relevant”, “proportional to the needs of the case, considering the … importance of the
discovery in resolving the issues, and whether the burden or expense of the proposed discovery
outweighs its likely benefit.” Further, FRCP 26(b)(1) provides that the “[i]nformation within this
scope need not be admissible in evidence to be discoverable.” Finjan’s request is proportional
under Rule 26(b)(1) because Finjan only seeks discovery for the products accused in this case,
and requests that this information be produced in the same manner that Qualys keeps it in the
ordinary course of business. Additionally, only Qualys has access to its worldwide sales. Qualys
has not identified any burden in providing this information or explained why it is not
proportional. See Fed. R. Civ. P. 26 advisory committee’s note (2015 amendment) (explaining
that restoring the proportionality calculation to Rule 26(b)(1) was not intended to permit a party
to withhold discovery based on boilerplate objections). As the party opposing relevant
discovery, Qualys has the burden of showing why discovery should not be allowed and
“clarifying, explaining, and supporting its objections with competent evidence.” See Lofton v.
Verizon Wireless (VAW) LLC, 308 F.R.D. 276, 281 (N.D. Cal. 2015). Qualys refuses to produce
the requested information and has yet to demonstrate why discovery of worldwide sales of its
U.S.-made and globally sold accused products is improper or overly burdensome.
         It is undisputed that Qualys is a U.S. company and its headquarters and base of research
are in Foster City, California. Ex. 5, (https://www.qualys.com/company/). As Qualys makes and
uses its accused software in the U.S., worldwide sales are part of the relevant royalty base
because they infringe under the “making” prong of 35 U.S.C. 271(a). However, the Court need
not decide if these foreign sales infringe to compel this discovery. Worldwide sales are relevant
to the reasonable royalty inquiry even if they are not made in the U.S. See MLC Intellectual
Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657-SI, 2018 WL 6175982, at *2 (N.D. Cal.
Nov. 26, 2018) (compelling discovery of foreign sales as potentially relevant to reasonable
royalty analysis and noting trend in other courts confirming its relevance); Polaris Innovations
Ltd. v. Kingston Tech. Co., Inc., Case No. CV 16-00300 CJC (RAOx), 2017 WL 3275615, at *5
(C.D. Cal. Feb. 14, 2017) (worldwide sales are relevant to inducement, reasonable royalty
calculations, and commercial success); see also Power Integrations, Inc. v. Fairchild
Semiconductor Int'l, Inc., No. CV 04-1371 LPS, 2018 WL 4804685, at *1-2 (D. Del. Oct. 4,
2018) (applying the Supreme Court's analysis in WesternGeco LLC v. ION Geophysical Corp.,
138 S. Ct. 2129, 2137-38 (2018), to claims of direct infringement under section 271(a) and
holding that the plaintiff was entitled to seek damages based on worldwide sales). In addition,
under Polaris Innovations Ltd., Qualys’ foreign sales are relevant to other issues in this case,
including Finjan’s claims for induced infringement under 35 U.S.C. § 271(b). As such, Finjan is
entitled to obtain this information. See Fed. R. Civ. P. 26(b)(1) (admissibility irrelevant to
discoverability); see MLC Intellectual Prop., 2018 WL 6175982 at *2 (allowing discovery into
foreign sales and determining to “reserve for another day” how it supports claim for reasonable



                                              -1-
         Case 4:18-cv-07229-YGR Document 79 Filed 07/22/20 Page 3 of 6




royalties) (emphasis added). Thus, the Court should compel Qualys to provide this discovery.
Qualys’ analysis of the cases cited by Finjan is flawed. That the Court in MLC Intellectual Prop.
excluded evidence of foreign sales at a later stage of the case is irrelevant to its discoverability.

          II.   Qualys Must Respond to Finjan’s Interrogatories
        When Finjan first provided its half of this discovery letter in June, Qualys unjustifiably
refused to respond to Finjan’s Interrogatory Nos. 9-11, incorrectly alleging that Finjan had
already exceeded the 25 interrogatories limit with its first 8 interrogatories. Ex. 6, (Qualys
Objections to Interrogatories). After receiving this letter, Qualys tried to moot the issue by
saying it would serve supplemental responses to Interrogatory Nos. 9-11. Ex. 7, (Qualys Supp.
Resp. Interrogatories). However, these supplements still lack any substantive response, and
remain deficient for the same reasons already discussed by the parties at the meet and confer.
Additionally, Qualys now refuses to provide responses to Finjan’s Interrogatory Nos. 12-19
based on the same objections, thus, necessitating that Finjan raise this issue with the Court. Ex.
8, (Qualys Responses to Interrogatories). As such, Qualys has failed to provide any substantive
response to half of Finjan’s interrogatories. Qualys’ is engaging in pure gamesmanship to shirk
its discovery responsibilities, because Finjan has not exceeded the 25 interrogatory limit, as each
of Finjan’s interrogatories count as a single interrogatory and each relate to a single primary
question. See Synopsys, Inc. v. ATopTech, Inc., 319 F.R.D. 293, 299 (N.D. Cal. 2016) (granting
motion to compel responses to Interrogatory Nos. 6-25 because Interrogatory Nos. 1-5, including
their subparts, each counted as a single interrogatory and did not exceed 25).
        By way of example, Finjan’s Interrogatory No. 1 is a single interrogatory, not four as
Qualys contends, because it asks Qualys to describe the circumstances surrounding Qualys’ first
awareness of the Asserted Patents. Ex. 3, (Finjan Interrogatories). This is a single topic in
which Finjan simply adds clarity of what it seeks through Interrogatory No. 1, namely, the
actions taken by Qualys when it obtained such knowledge, the people involved in those actions,
and identification of related documents. These are not “subparts” of separate interrogatories,
because they are aimed at the details of the single issue of Qualys’ first awareness of the
Asserted Patents. Finjan’s other interrogatories are similarly aimed at a single discrete question,
with all requested information being logically and factually subsumed in that topic. The case
cited by Qualys adopted this approach. See Erfindergemeinschaft Uropep GbR v. Eli Lilly & Co.,
315 F.R.D. 191, 197 (E.D. Tex. 2016) (adopting the “related question” approach, where
“subparts that are logically or factually subsumed within and necessarily related to the primary
question should not be treated as separate interrogatories.”).

        III. Expert Reports Related to Infringing Third Party Products are Irrelevant
        Expert infringement reports from other Finjan cases are not relevant and overly
burdensome to produce because they cite to third party products not at issue in this case. Qualys
does not explain how they relate to Qualys’s claims or defenses on completely different
products. This discovery is also unnecessary, as Qualys already understands how third party
products read on the Asserted Patents, as Finjan has already produced numerous infringement
contentions from prior litigations. Finally, these reports include highly confidential information
and source code from third parties, including extensive discussions of source code, design
specification, and other information that they consider highly confidential. As this information is
confidential to third parties, Finjan cannot waive the claim of confidentiality that was made by
these third parties under protective orders in other litigations.



                                                -2-
         Case 4:18-cv-07229-YGR Document 79 Filed 07/22/20 Page 4 of 6




                                           Qualys’s Position
           I.    Qualys’s Foreign Sales Data Is Irrelevant and Not Discoverable
         Finjan has no right to seek discovery of Qualys’s foreign sales. “Our patent system makes
no claim to extraterritorial effect; these acts of Congress do not, and were not intended to, operate
beyond the limits of the United States[.]” Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 444
(2007) (citation omitted). As the Federal Circuit has stated, “our patent laws allow specifically
damages adequate to compensate for the infringement. They do not thereby provide compensation
for a defendant’s foreign exploitation of a patented invention, which is not infringement at all.”
Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 711 F.3d 1348, 1371 (Fed. Cir.
2013), cert. denied, 571 U.S. 1125 (internal citations omitted).
         Finjan is wrong that its infringement claims under 35 U.S.C. §§ 271(a) and 271(b) entitle
it to discovery of foreign sales. For foreign sales to apply under § 271(a), what must be made and
exported is the patented invention as a whole, not just a component thereof (i.e. Qualys’s
software). See Deepsouth Packing Co. v. Laitram Corp., 406 U.S. 518, 518 (1972) (“The word
‘makes’ as used in § 271(a) does not extend to the manufacture of the constituent parts of a
combination machine, and the unassembled export of the elements of an invention does not
infringe the patent.”); Microsoft, 550 U.S. at 442-444. Congress enacted an exception to this rule:
a plaintiff may bring an infringement claim under 35 U.S.C. § 271(f) by alleging that a defendant
domestically manufactured a component of a patented invention which it subsequently exported
for assembly abroad. See Microsoft, 550 U.S. at 442-45. Here, Finjan brought no claims under §
271(f), and its infringement contentions offer no theory under § 271(f). See generally D.I. 1;
Qualys Ex. E. This is fatal to its argument. See Mediatek, Inc. v. Freescale Semiconductor, Inc.,
No. 11-5341-YGR(JSC), 2013 WL 588760, at *2 (N.D. Cal. Feb. 13, 2013); Kelora Sys., LLC v.
Target Corp., No. C 11-01548-CW(LB), 2011 WL 5444419, at *2 (N.D. Cal. Nov. 9, 2011).
         Finjan’s cited authority does not alter this result. In WesternGeco LLC v. ION Geophysical
Corp., 138 S. Ct. 2129, 2133 (2018), the patentee brought a § 271(f) claim not present here. In
Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc., No. 04-1371-LPS, 2018 WL
4804685, at *1-2 (D. Del. Oct. 4, 2018) while the court summarily held that WesternGeco could
apply to § 271(a) claims, it also immediately certified an interlocutory appeal, stating that “[t]here
are substantial grounds on which the Federal Circuit could well disagree with this Court’s
assessment” (that appeal settled before reaching an appellate opinion). Id. at *2. In MLC
Intellectual Prop., LLC v. Micron Tech., Inc., the court initially permitted discovery into foreign
sales, but later revised its position and struck the patentee’s foreign sales theory from the case
entirely as being legally flawed. See No. 14-CV-03657-SI, 2019 WL 2437073, at *3 (N.D. Cal.
June 11, 2019). Finally, the magistrate judge’s decision in Polaris Innovations Ltd. v. Kingston
Tech. Co., Inc., No. CV 16-00300 CJC (RAOx), 2017 WL 3275615, at *5 (C.D. Cal. Feb. 14,
2017), completely ignored binding precedent from the Supreme Court and Federal Circuit binding
jurisprudence. Moreover, the magistrate’s decision was not followed by district courts within that
district. See Kajeet, Inc. v. Qustodio, LLC, Civ. No. SA CV 18-1519-JAK(PLAx), 2019 WL
8060078, at *13 (C.D. Cal. Oct. 22, 2019) (denying motion seeking production of foreign sales).
         Finjan finally claims that it needs Qualys’s foreign sales data for commercial success
purposes. But, Qualys has already produced its SEC filings that identify its worldwide revenue
for the accused products. Finjan has failed to show it is entitled to anything more.

       II.   Finjan Has Exceeded the Maximum Limit of 25 Interrogatories
       Where a question can be “answered fully and completely without answering the second



                                                -3-
          Case 4:18-cv-07229-YGR Document 79 Filed 07/22/20 Page 5 of 6




question” the subparts should each count as separately. Erfindergemeinschaft Uropep GbR v. Eli
Lilly and Co., 315 F.R.D. 191, 196 (E.D. Tex. 2016). Finjan has served several interrogatories
with discrete sub-parts that, in combination, exceed 25 in number. For several requests, Finjan
identifies an overarching issue but proceeds to include multiple sub-parts each covering a distinct
factual inquiry. For example, Rog 1 purports to cover “pre-suit awareness” but inquires into
design-around attempts, non-infringement, and invalidity analyses. Qualys Ex. F at 5-6. Rog 4
purports to cover “source code,” but inquires into location of various documents along with prior
art contentions. Id. at 6. Rog 6 purports to cover sales, forecasts, locations of documents, and
identification of individuals. See id. at 7. Rog 11 purports to cover “damages,” but inquires into
royalty bases and rates, licensing details, apportionment, and technological nexus with patented
features. Ex. 6 at 8-9. Rog 11 seeks facts pertaining to the fifteen-factor Georgia Pacific test. Id.
         Qualys tried compromising in good faith by withdrawing its numerosity objections for
Rogs 9-11 and serving supplemental responses on July 20. Now, Finjan complains about the
substance of those responses and about Qualys’s numerosity objections in response to Finjan’s
latest set of interrogatories (12-19), which continues Finjan’s practice of heavy subpart use. Such
complaints are premature, as the parties have not met and conferred on these issues.

         III. Finjan Should Produce All Expert Reports from Prior and Pending Suits
         Finjan has filed a total of two dozen patent litigations in district courts throughout the
country involving one or more of the patents-in-suit in this case. Yet, it refuses to produce any of
its technical expert reports other than those limited to invalidity issues and “tutorials,” citing “lack
of relevance”, “burden”, and “third-party confidentiality issues”. See Qualys Ex. A at 1. Finjan
refers to the withheld reports as “infringement reports,” but such reports frequently include
opinions on a host of issues beyond infringement, such as how the experts interpret the scope of
the patents and claims, definitions of a person of ordinary skill in the art, and many other issues
not strictly limited to infringement. As such, courts in this district have held that “when other
litigation shares a technological nexus with the patents in the case, a presumption of relevance for
all documents in that case arises.” Apple, Inc. v. Samsung Elecs., Co., No. 12-CV-0630-
LHK(PSG), 2013 WL 3246094, at *20 (N.D. Cal. June 26, 2013); see also Vasudevan Software,
Inc. v. MicroStrategy Inc., No. 11-CV-06637-RS-PSG, 2013 WL 597655, at *3 (N.D. Cal. Feb.
15, 2013). Here, such technical reports are additionally relevant because both parties have retained
experts who rendered technical opinions in previous suits involving these patents. For example,
due to protective order restrictions in those cases, Qualys’s technical expert Dr. Rubin did not
retain copies of his prior reports, although they remain in Finjan’s possession. Both parties should
have equal access to prior technical expert reports about the patents-in-suit. Indeed, Finjan has
been repeatedly ordered by other courts to produce these reports. See, e.g., Finjan, Inc. v. Blue
Coat Sys., Inc., No. 5:13-CV-03999-BLF, Dkt. No. 121 at 1 (N.D. Cal. Oct. 29, 2014) (Qualys Ex.
C); Dkt. No. 108 at 8 (N.D. Cal. Oct. 9, 2014) (Qualys Ex. D); Finjan, Inc. v. ESET, LLC, No. 17-
CV-183-CAB(BGS), 2018 WL 5263243, at *5-6 (S.D. Cal. Oct. 23, 2018).
         There is also no burden or risk of third-party confidentiality issues. Qualys’s request is
narrowly tailored to seek only those reports from cases involving one or more of the patents-in-
suit or related patents. Moreover, Finjan has never articulated how or why producing such reports
would be unduly burdensome. Critically, despite Finjan’s “confidentiality” objections, most third
parties have expressly consented to their production and none have yet objected. See, e.g., Qualys
Ex. B. In any event, the protective order in this case should be sufficient to satisfy any concerns.




                                                 -4-
         Case 4:18-cv-07229-YGR Document 79 Filed 07/22/20 Page 6 of 6




                                        ATTESTATION
       In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

document has been obtained from any other signatory to this document.

                                                      /s/ Kristopher Kastens
                                                      Kristopher Kastens




                                               -5-
